Citation Nr: 1818094	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-34 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the calculated amount of $9,961, to include the issue of the validity of the debt.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965 and from October 1967 to February 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied the Veteran's request for a waiver of recovery of the debt at issue on the basis that his waiver request was not timely filed.  Jurisdiction of the Veteran's claims file was transferred to the RO in Detroit, Michigan.

A videoconference hearing was held before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

The Board remanded the case for further development in October 2015, and it has since been returned to the Board for appellate review.  As noted in the Board's prior decision, a review of the available record indicates that, in addition to requesting a waiver, the Veteran has also challenged the validity of the debt at issue on the grounds that it was both improperly created and calculated.  See, e.g., June 2015 Bd. Hrg. Tr. at 11; June 2014 representative written statement; see also December 2013 written statement on VA Form 9.

The Board observes that the July 2013 Committee determination denied the Veteran's waiver request without consideration of the issue of the validity of the debt.  The August 2013 statement of the case issued by the Milwaukee RO is also silent for reference to the validity issue.  The November 2013 supplemental statement of the case appears to address the issue of sole administrative error peripherally, but it contains no citations to the appropriate legal criteria.  In response to a June 2014 request from the Committee that the RO address the validity issue, the RO sent the Veteran a letter in July 2014 explaining that his Medicare premiums had been counted as an unreimbursed medical expense in calculating his income for pension purposes; however, the RO did not provide the Veteran with citations to the appropriate legal criteria, address the issue of sole administrative error, or provide him with notice of his appellate rights.  

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98 (April 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("[W]hen a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her."); see also Narron v. West, 13 Vet. App. 223 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2015 remand, the Board instructed the AOJ to consider the Veteran's challenge to the validity of the debt in the first instance, as well as to notify the Veteran and his representative of the decision and the opportunity to appeal if it was determined that the debt was properly created and calculated and was a valid debt.  The Board also instructed the AOJ to contact the Veteran's representative to request records related to the claimed timely filing of the request for a waiver and then readjudicate that issue.

The record shows that the AOJ did contact the Veteran's representative for the requested information in an October 2017 email correspondence and that the representative provided responsive evidence that same month.  In addition, the record shows that the AOJ requested an audit while working on the remand in a separate October 2017 email correspondence; the Veterans Appeals Control and Locator System (VACOLS) shows that the AOJ determined that an audit was not needed or requested by the Board and that the claim was ready for decision.  The AOJ then recertified the waiver issue to the Board.

Although the AOJ's actions were partially responsive to the Board's remand, it does not appear that the AOJ considered the issue of the validity of the debt in the first instance, nor does the record indicate that the request for a waiver was granted in full or readjudicated in a supplemental statement of the case.  Based on the foregoing, the Board finds that a remand is required to ensure compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any necessary development action, the AOJ should adjudicate the Veteran's challenge to the validity of the debt at issue, including its creation and calculation.

If it is determined that the debt was properly created and calculated and is a valid debt, then the Veteran and his representative should be provided with notice of the decision and the opportunity to appeal.

2.  After conducting any additional development deemed necessary, the AOJ should reconsider the issue of entitlement to a waiver of recovery of the debt at issue.  It is noted that the record before the Board does not indicate that the request for a waiver was granted in full or readjudicated in a supplemental statement of the case following the October 2015 Board remand.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



